             Case 2:19-cv-02245-JAD-BNW Document 36 Filed 08/31/20 Page 1 of 2



 1                                UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3 JASON ARTHUR ALTHEIDE,                                    Case No.: 2:19-cv-02245-JAD-BNW

 4             Petitioner
                                                                  Order Granting Motion
 5 v.                                                        for Court-Appointed Counsel and
                                                                  Denying Other Motions
 6 STATE OF NEVADA, et al.,

 7             Respondents                                       ECF Nos. 16, 27, 29, 30, 31

 8

 9            Pro se petitioner Jason Altheide moves the court to appoint an attorney to represent him

10 in this 28 U.S.C. § 2254 habeas case. 1 There is no constitutional right to appointed counsel for a

11 federal habeas corpus proceeding,2 but the court must appoint an attorney if (1) a case is so

12 complex denying counsel would deny due process or (2) the petitioner’s education is so limited

13 that he is incapable of fairly presenting his claims. 3 Although it is currently unclear whether

14 some of the legal issues Altheide wishes to raise are complex, he is serving a life sentence

15 without the possibility of parole. Respondents also state that Altheide has a fourth state

16 postconviction habeas corpus petition pending.4 Therefore, to ensure due process, I find that this

17 case is sufficiently complex and I grant Altheide’s motion for counsel.

18

19

20   1
         ECF No. 31.
     2
21    Pennsylvania v. Finley, 481 U.S. 551, 555 (1987); Bonin v. Vasquez, 999 F.2d 425, 428 (9th
     Cir. 1993).
22   3
    Chaney v. Lewis, 801 F.2d 1191, 1196 (9th Cir. 1986), cert. denied, 481 U.S. 1023 (1987);
   Bashor v. Risley, 730 F.2d 1228, 1234 (9th Cir.), cert. denied, 469 U.S. 838 (1984); Hawkins v.
23 Bennett, 423 F.2d 948 (8th Cir. 1970).
     4
         See Nevada Supreme Court Case No. 80733.
          Case 2:19-cv-02245-JAD-BNW Document 36 Filed 08/31/20 Page 2 of 2



 1         IT IS THEREFORE ORDERED that petitioner’s motion for appointment of counsel

 2 [ECF No. 31] is GRANTED. The Federal Public Defender for the District of Nevada (FPD) is

 3 appointed to represent petitioner. Once counsel has entered an appearance in this case, the court

 4 will issue a scheduling order that will, among other things, set a deadline for counsel to file an

 5 amended petition.

 6         The Clerk of Court is directed to ELECTRONICALLY SERVE the FPD a copy of this

 7 order and the petition for writ of habeas corpus [ECF No. 4]. The FPD has 30 days from the date

 8 of entry of this order to file a notice of appearance or to indicate to the court its inability to

 9 represent petitioner in these proceedings.

10         IT IS FURTHER ORDERED that respondents’ motion to dismiss [ECF No. 16] is

11 DENIED without prejudice.

12         IT IS FURTHER ORDERED that petitioner’s motions of notice re: re-filing, to

13 supplement, and to dismiss unexhausted aspects of original petition [ECF Nos. 27, 29, 30] are

14 all DENIED as moot.

15         Dated: August 31, 2020

16                                                          _________________________________
                                                               Jennifer A. Dorsey
17                                                             United States District Judge

18

19

20

21

22

23



                                                       2
